Citation Nr: 0011580	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  93-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability.

2.  Entitlement to an initial compensable rating for 
service-connected anxiety disorder, not otherwise specified, 
with depressive features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a total rating based on individual 
unemployability.

The Board remanded this claim in November 1994 for the RO's 
readjudication subsequent to the Board's allowance of an 
increased rating for a service-connected back disorder.  In 
the November 1994 decision, the Board referred a claim for 
service connection for a psychiatric disorder secondary to 
the service-connected back disorder to the RO for appropriate 
action.  On remand, the RO did not adjudicate the claim for 
service connection for the psychiatric disorder, and the 
veteran contended that the RO had erred in readjudicating his 
claim for a total rating without adjudicating the claim for 
service connection for the psychiatric disorder.

The Board agreed that the unadjudicated claim was intertwined 
with the claim for a total rating based on individual 
unemployability and remanded the case again in April 1996 for 
adjudication of the claim for service connection.

On remand, the RO denied the claim for service connection for 
psychiatric disorder secondary to the service-connected back 
disorder in November 1998.  The RO returned the case to the 
Board to issue a decision on claim for a total rating based 
on individual unemployability.  While the case was pending on 
appeal before the Board, the Board received a copy of a 
timely notice of disagreement which the veteran had submitted 
to the RO in June 1999 with the November 1998 rating decision 
denying service connection for a psychiatric disorder 
secondary to the service-connected back disorder.

Thus, in July 1999, the Board remanded the case again to have 
the RO issue a statement of the case on the issue of service 
connection for a psychiatric disorder secondary to a 
service-connected back disorder.
REMAND

On remand from the Board in July 1999, the RO granted service 
connection in November 1999 for anxiety disorder, not 
otherwise specified, with depressive features under section 
3.310(a) of VA regulations which provides that service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Under this provision, where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The RO determined that the 
anxiety disorder was 30 percent disabling but that the 
service-connected low back syndrome with degenerative disease 
aggravated the anxiety disorder to a noncompensable degree.

The RO returned the case to the Board in January 2000 for a 
determination on appeal regarding the claim for a total 
rating based on individual unemployability.  While the case 
was pending on appeal before the Board, the Board received a 
copy of a timely notice of disagreement which the veteran had 
submitted to the RO in February 2000 with the initial 
noncompensable rating for service-connected anxiety disorder, 
not otherwise specified, with depressive features assigned by 
the RO in its November 1999 rating decision.  Accordingly, 
the case must once again be remanded so that a statement of 
the case may be issued on the initial rating issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board will hold the claim for a total rating based on 
individual unemployability in abeyance pending resolution of 
the appeal of the initial rating claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must issue a statement of the 
case in response to the timely notice of 
disagreement which the veteran submitted 
to the RO in February 2000 with the 
initial noncompensable rating for 
service-connected anxiety disorder, not 
otherwise specified, with depressive 
features assigned by the RO in its 
November 1999 rating decision 

2.  The RO must notify the veteran that, 
in order to perfect the appeal of the 
assignment of the initial rating for the 
anxiety disorder, he must file a VA Form 
9 substantive appeal within 60 days from 
the date that the RO mails the statement 
of the case to the veteran or within the 
remainder of the 1-year period from the 
date of mailing of notification of the 
determination being appealed, which ever 
period ends later.  38 C.F.R. § 20.302(b) 
(1999).



	(CONTINUED ON NEXT PAGE)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




